Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 appears to have a preamble incommensurate in scope with the process or else omit essential steps.  See MPEP § 2172.01.  The preamble indicates the method is directed to forming a wind turbine blade, but the process merely describes magnetically coupling a mold with no molding whatsoever described.  The specification described the turbine blade as being molded within the mold out of composite material, yet no composite or any molding material is ever introduced, and molding is ever described.  Thus, the scope of the claim is unclear as to whether a turbine blade must actually be formed since the claimed process has no blade forming steps whatsoever.  Examiner has interpreted the scope of the claim based on the steps described in the body of the claimed and recommends Applicant either amend the preamble to 
Claim 2 recites “first flange surface” and “second flange surface” without providing antecedent basis for such terms, and thus it is unclear what they represent.  The terms appear to simply represent the exterior surfaces of the flange, and this is how they have been interpreted.
Claims 4 and 5 recite a magnet is disposed “within the opening in the opening,” but only an opening as been previously described, no opening within the opening.  Examiner assumes this is an error and has merely interpreted this as the opening previously recited.  Further, it is unclear if the magnet must exist separate from the magnet material or if they are the same.  The specification indicates the magnet material is what the magnet is made of and this is ow the claim is interpreted.  However, it is unclear how a magnetically coupling magnet material is different from a magnet as they would appear to essentially be different ways to describe the same thing.  Therefore, it is not immediately apparent how claims 4 and 5 are further limiting.
The remaining claims are rejected as being dependent on indefinite claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kornitzky et al. (US 4,836,765).
Regarding Claims 1 and 4-6, Kornitzky et al. teaches a method comprising:
providing a first mold surface [25], the first mold surface including a flange portion [30] having an opening therein with a first magnet [65] formed of a magnetic material in the opening;
providing a second mold surface [45], the second mold surface including a flange portion having an opening formed therein with a second magnet [70] formed of a second magnetic material in the opening (See Figs. 2 and 4, wherein vacuum bag [45] is involved in shaping and thus is a second mold, and further clearly illustrates a flange portion of equivalent width over the flange portion [30] of mold [25]; note Fig. 4 illustrates openings in each of the flanges; further see col. 4, lines 19-40 and Fig. 2, wherein magnets [65], [70] are disposed in the openings in each of the flanges to be aligned with each other in the closed position);
moving the first and second mold surfaces to align the opening of the first flange portion with the opening in the second flange portion and magnetically coupling the first flange portion to the second flange portion (See col. 3, lines 42-48, col. 4, lines 19-25 and Figs. 2 and 4, wherein the molds are moved into magnetic connection molding and are removable from one another by decoupling);
Kornitzky et al. teaches molding composite parts (See col. 1, lines 19-23), but fails to specifically teach forming turbine blades.  However, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Examiner submits no part of the process appears to indicate any portion of forming a turbine since no molding is actually described and further any composite formed could have been utilized in a wind turbine blade.  Since all the steps are taught, Examiner submits the method is satisfied.
Regarding Claims 7-8, Kornitzky et al. teaches the bottom magnet is even with the top surface (See Fig. 4). Note none of claims require limitations to both mold surfaces and nothing differentiates the first and second mold structurally and thus mold [25] may be considered either the first or second mold in these claims.

Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (US 2010/0124659).
Regarding Claims 1, 2 and 4-6, Nelson et al. teaches a method comprising:
providing a first mold surface [78a], the first mold surface including a flange portion [79] having an opening therein with a first magnet [80] comprised of a magnet material in the opening;
providing a second mold surface [78b], the second mold surface including a flange portion [79] having an opening formed therein with a first magnet [80] comprised of a magnet material in the opening (See Fig. 11, and note the flanges have equivalent width);
moving the first and second mold surfaces to align the opening of the first flange portion with the opening in the second flange portion and magnetically coupling the first flange portion to the second flange portion (See page 4, paragraph [0058], Figs. 9 and 11, wherein magnets [80] are disposed in the openings in each of the flanges to be aligned with each other in the closed position and the molds are magnetically coupled to one another to create an enclosed space for molding and are removable, from one another);
Nelson et al. teaches molding composite parts [48], [46], which are disposed between the flanges (See page 1, paragraph [0001]) and Fig. 11, but fails to specifically teach turbine blades.  However, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Examiner submits any composite formed could have been utilized in a wind turbine blade.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallu De La Barriere (US 4,836,765) in view of Luo (US 2009/0295013) and Nelson et al.
Regarding Claim 1 and 4-6, De La Barriere a method for forming a wind turbine blade comprising (See Abstract):
providing a first mold surface [16], the first mold surface including a flange portion [26];
a second mold surface [14], the second mold surface including a flange portion [26] (See Figs. 2-3, and note the flanges have equivalent width);
moving the first and second mold surfaces to align the opening of the first flange portion with the opening in the second flange portion and coupling the first flange portion to the second flange portion (See col. 3, lines 27-31 and Figs. 2-3, wherein the molds are moved between open and closed positions, each mold being removable from each other, so as to perform molding).
De La Barriere teaches the first flange portion is aligned the second flange portion when in the closed position and held pressed together “by any appropriate type of means,” see col. 4, lines 9-13, but fails to specifically teach the means for hold the molds closed is a magnet.  However, magnets made of magnet material are known to be suitable means to hold molds together as an alternative to other types of holding and pressing means such as clamps or external pressure (See, for example, Luo, page 4, paragraph [0040], teaching clamps, external pressure, and magnets as being suitable means to hold molds together).  
Further, in utilizing magnets to hold the flanges of opposing molds together, it is known to utilize the magnets within an opening in the flange (See, for example, Nelson et al., page 4, paragraph [0058] and Fig. 11).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize magnets, such as magnet disposed in openings nears the surface of the flanges, as a means to clamp the flanges together in De La Barriere to hold the mold closed.  Doing so would have predictably been a suitable means of coupling opposing molds together as an alternative to other mechanical clamping methods.
Regarding Claim 2, De La Barriere teaches the composite material may be on the top edges on the flanges (See col. 3, lines 55-60 and Figs. 2-3).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornitzky et al. or Nelson et al. or Pallu De La Barriere, Luo, and Nelson et al. as applied to claim 1 above, and further in view of Kia et al. (US 2015/0001768).
Regarding Claim 2, the references teach the method of Claim 1 as described above.  The references fail to specifically teach rare earth magnets.  However, rare earth magnets are known as an alternative magnet to electromagnets and stronger alternative to other permanent magnets for holding molds together (See, for example, Kia et al., page 6, paragraph [0058]).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize rare earth magnets because they would have predictably served as a suitable alternative to electromagnets, or a stronger alternative to regular permanent magents, for holding the molds together. 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over or Nelson et al. or Pallu De La Barriere, Luo, and Nelson et al. as applied to claim 1 above, and further in view of Kornitzky et al.
Regarding Claims 7-8, the references teach the method of Claim 1 as described above.  The references fail to specifically teach the magnets even with the upper surface.  However, it is known a suitable mold holding magnet may be even with the upper surface of a flange (See, for example, Kornitzky et al., Fig. 4, wherein the magnet in the inflexible mold is embedded in the upper surface).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the flange magnets even with the upper surface because doing so would have predictably been a suitable orientation to hold molds closed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746